In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Greenstein, J.), dated January 24, 1997, which denied their motion to compel the defendants to respond to their discovery demands.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the plaintiffs’ motion to compel the defendants to respond to the plaintiffs’ discovery demands for numerous records and documents allegedly in the defendants’ possession. The discovery notice improperly stated, inter alia, broad categories of subject matter and asked for any documents relating to those categories without further specification (see, CPLR 3120 [a] [1] [i]; Fascaldi v Fascaldi, 209 AD2d 578, 579; American Reliance Ins. Co. v National Gen. Ins. Co., 174 AD2d 591; Related Cos. v Bishops Servs., 171 AD2d 421, 422).
Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.